Citation Nr: 1242348	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fallen arches.

2.  Entitlement to service connection for fallen arches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He received a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  No new and material evidence was found therein to reopen a previously denied claim of entitlement to service connection for fallen arches.  The Veteran appealed this determination.

In June 2008, the RO issued a statement of the case (SOC) that reopened and considered on the merits the Veteran's underlying service connection claim.  Whether new and material evidence has been received to reopen it is a jurisdictional matter, however.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  This issue therefore still is encompassed in this matter and must be considered herein.

The Veteran later testified regarding this matter at a Decision Review Officer (DRO) hearing in February 2011.  In April 2012, he testified regarding this matter before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of each of his hearings has been associated with the claims file.

Pertinent evidence was submitted by the Veteran at the aforementioned Travel Board hearing.  This evidence is additional in that it was not of record as of the last adjudication of this matter by the RO via an April 2011 supplemental statement of the case.  Additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ), which in this case is the RO, for initial review unless either the right to such review is waived by the appellant or his representative or the Board determines that the benefit to which the evidence relates may be fully allowed on appeal.  See 38 C.F.R. § 20.1304(c).  Here, the Veteran waived his right to have the AOJ/RO review the additional pertinent evidence in the first instance in a statement submitted along with this evidence.  The benefits sought further are fully allowed by the Board herein.  The Board may consider the additional pertinent evidence in the first instance herein for each of these reasons.  It follows that a remand for referral to the AOJ/RO for such consideration is unnecessary.

No other potential problems with adjudication on the merits at this time have been identified based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  The following determination accordingly is made.  

Of note at the outset is that the terms fallen arches, flat feet, and pes planus mean the same thing.  Fallen arches is a self-explanatory phrase.  Flatfoot is "a condition in which one or more of the arches of the foot have been lowered and flattened out.  See Dorland's Illustrated Medical Dictionary, 724 (31st ed. 2007).  Another term for flatfoot is pes planus.  Id.; Buckley v. West, 12 Vet. App. 76 (1998). 


FINDINGS OF FACT

1.  Service connection for fallen arches was denied in an unappealed June 1973 rating decision.  

2.  Some of the evidence received subsequent to the June 1973 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, and raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for fallen arches.

3.  It is presumed that the Veteran was in sound condition with respect to his arches when he entered active duty service.  He experienced fallen arches during this service which have continued ever since.


CONCLUSIONS OF LAW

1.  The June 1973 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

2.  Some of the evidence received since the June 1973 rating decision is both new and material, and the issue of entitlement to service connection for fallen arches therefore is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for establishing service connection for fallen arches have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.57 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The receipt of new and material evidence is found herein to reopen a claim of entitlement to service connection for fallen arches.  Service connection for fallen arches further is found warranted herein.  This constitutes a full allowance or grant of the benefits sought in this matter.  Any errors that were made regarding the duty to notify or the duty to assist accordingly were harmless and will not be discussed.  

II.  Application to Reopen Based on New and Material Evidence

A final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It does not require submission of new and material evidence as to each previously unestablished fact necessary to substantiate the claim.  Id.  Rather, it contemplates consideration of all the evidence, whether newly submitted or previously submitted, and any assistance likely required under the VCAA such as a VA medical examination that addresses nexus.  Id.

Service connection for fallen arches was denied by the RO in a June 1973 rating decision.  This condition was found to have existed prior to the Veteran's active duty service with no aggravation "beyond normal progress" during this service.

The Veteran was notified of the June 1973 rating decision and of his appellate rights later that month.  He did not appeal the determination made therein, however.  Further, no relevant evidence was received within the one year period following the rating decision.  38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242 (2011).  It therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  

At the time of the June 1973 rating decision, the evidence of record and thus available for consideration by the RO consisted only of the Veteran's service treatment records.  Pertinent evidence associated with the claims file thereafter includes VA treatment records, private treatment records, Social Security Administration (SSA) records, VA medical examinations with one containing a medical opinion, private medical opinions, statements and testimony from the Veteran, and statements from his family and coworkers.  

The service treatment records document the following.  The Veteran denied foot trouble at his March 1968 pre-induction examination.  His feet were found to be normal at that time with the exception of a body mark or scar on the left foot.  In late May 1968, the Veteran complained of painful bilateral heels for the previous week.  There was tenderness to medial lateral compression at the insertion of the tendo-Achilles.  There also was mild swelling.  Bilateral stress fracture os calcis was diagnosed.  The Veteran was placed on light duty, advised to use ice and elevation, and given double heels.  He made the same complaint as before in June 1968.  Fallen arches that existed prior to service were noted again.  X-rays at that time continued to show a stress fracture to the os calcis bilaterally.  The Veteran's light duty was extended, and he was told to continue with heel elevation.  In July 1968, he once again made the same complaint as before.  Bandages and patches were given to him in August 1968 to prevent rubbing.  The Veteran reported foot trouble at his February 1970 end of time in service examination.  It was indicated that he had flat feet trouble.  His feet were found to be normal at that time, however.

The statements and testimony from the Veteran collectively convey his assertion that, although he had fallen arches prior to his entry into active duty service, they were not problematic at that time.  These statements and testimony rather convey his assertion that his fallen arches became problematic during his basic training.  Specifically, he recounts that his feet became painful and swollen as a result of the amount of running and marching during his basic training and during advanced infantry training.  He also recounts that, while in the Republic of Vietnam (RVN), his feet continued to hurt and swell as a result of constant movement while carrying a heavy pack.  The Veteran indicates that the field medic treated him with pain medication.  He recounts that his feet were not so symptomatic for the six months of active duty service that remained following his return from the RVN because his duties training others did not require him to be on them as much.  Finally, he recounts that his feet bothered him persistently post service.  The Veteran indicates that he sought treatment for his symptoms immediately after his discharge, but that the facilities are closed and/or the physicians are deceased.  He further indicates that he is unaware of any relevant treatment records that VA does not have in its possession.

The Veteran's spouse, who has been married to him since prior to his entry into active duty service, noted in an August 2008 SSA record that his feet have given him trouble since he was in the military.  Several of the Veteran's coworkers, one of whom has known him for 25 years and a few of whom have known him for 35 years, noted in statements that his feet have given him trouble all along.

VA treatment records reflect as follows.  The Veteran's complaint of foot pain first occurred in December 2005.  There was a moderate arch, and thus it was noted that he was not flat footed.  No deformity was present, but mild edema on the left was present.  X-rays showed nothing remarkable.  Idiopathic foot pain and mild edema were diagnosed.  Arch supports were suggested, and compression stockings to limit edema were ordered.  In July 2006, it was noted that the Veteran's foot pain complaint was more one of leg pain since he indicated that pain radiated to his knees.  His left heel was mildly tender.  Assessment otherwise was normal.  Leg pain was diagnosed.  It was noted that this condition sounded like a neuropathic problem.  Assessment was normal in February 2007.  Leg pain again was diagnosed, but it was noted that this condition was mostly foot tenderness.  Stable foot pain was diagnosed in August 2007.  The Veteran's feet were not assessed at that time.  In February 2008, foot pains - resolved was diagnosed.  The Veteran complained of occasional swelling and stiffness in addition to foot pain in June 2010.  Palpation of the medial calcaneal tubercle in the heel and the arch was painful in each foot.  The plantar medial fascial band was symptomatic bilaterally.  His range of motion was full without pain or crepitus.  Pes planus bilateral feet was diagnosed along with chronic bilateral foot pain secondary to lack of mechanical support of the foot.

December 2005 treatment records from private Dr. D.B., a doctor of podiatric medicine, are somewhat illegible.  However, the legible portion contains the Veteran's complaint of bilateral foot pain and diagnoses of plantar fasciitis and posterior tibial tendonitis (PTT) syndrome.  A private treatment record dated in April 2012 from Dr. S.H., also a doctor of podiatric medicine, contains the Veteran's complaint of pain in the arch and heel of both feet.  A planus foot type was noted bilaterally.  There was no edema and no tenderness to palpation of the tarsal tunnel in either foot.  There was tenderness to palpation at the heel, with the maximum tenderness at the origin of the plantar fascia, and of the posterior tibialis tendon at the navicular tuberosity and proximal to the level of the medial malleolus, posterior to the medial malleolus, in both feet.  Range of motion was with pain.  Flat foot, plantar fibromatosis, tibialis tendinitis, and pain limb were diagnosed.

In June 2006, the Veteran underwent a VA environmental/Agent Orange examination.  His feet were absent of edema.  They were not tender.  Each was flat and had a hallux valgus.  

A VA feet examination was performed by a certified physician's assistant in May 2008.  The claims file was reviewed.  The Veteran complained at this examination of constant bilateral foot pain, stiffness, weakness, and fatigability.  Upon assessment, which is summarized in a September 2008 SSA record, there was very mild pes planus in each foot.  Each also had a hallux valgus.  Palpation of the metatarsal heads, the plantar arch, and the calcaneous was painful in each foot, but palpation of the toes was not painful in either foot.  Neither foot displayed evidence of swelling, or abnormal callus formation or weight bearing.  The Veteran's shoes also did not display evidence of abnormal weight bearing.  His Achilles tendons were in alignment with weight bearing.  X-rays showed mild bilateral hallux valgus deformities, bilateral calcaneal spurs at the Achilles insertion, and mild osteoarthritis of the first metatarsophalangeal joints.  Mild pes planus with osteoarthritis changes involving bilateral feet was diagnosed.  It was opined that this condition was as likely as not due to natural aging and less likely as not caused by or a result of treatment received during his active duty service.  

The same certified physician's assistant who performed the aforementioned examination also later performed an April 2009 VA general medical examination.  This examination, which once again included review of the claims file, largely reveals the same information as the aforementioned examination.  It additionally reveals normal range of motion of each foot.  Pes planus was diagnosed.

In February 2011, another VA general medical examination was conducted by a family nurse practitioner.  The claims file was reviewed.  The Veteran reported bilateral foot and leg pain.  Manipulation of each foot produced pain.  Bilateral pes planus was found to be present, as was weakness.  There was equal range of motion in the feet.  There was no evidence of abnormal weight bearing or misalignment of the Achilles tendon.  A diagnosis of pes planus was made.

Private Dr. S.C. stated in a March 2012 letter that "some records" had been reviewed.  Further stated was that the Veteran complained of foot pain and that assessment documented no swelling or abnormal callus formation.  There were very flat arches with minimal natural arch support.  Dr. S.C. concluded by opining, based on the Veteran's written and spoken history, that his foot pain "has been an issue since his time in the military."

Finally, private Dr. S.H.'s April 2012 treatment record includes his opinion following review of the June 2008 SOC that a planus type of foot can be aggravated by increased running, jumping, and similar activities.  

No consideration was given in the June 1973 rating decision to the evidence set forth above with the exception of the service treatment records.  Therefore, this evidence is new.  Some of it also is material because it concerns an unestablished fact necessary to substantiate the claim.  There was no indication in 1973 that the Veteran's fallen arches worsened beyond natural progression during his active duty service, but there is now.  He essentially asserts this to be the case as a result of the amount of running and marching he did.  For the purpose of determining whether a claim should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran's assertion is accepted as true at this stage, in other words.  Dr. S.H. further has opined that increased activities like running can aggravate pes planus.  

Of additional note is that, while the Veteran's flat feet were found to have preexisted his service in 1973, this finding now is overturned for the reasons provided below.  Evidence of a nexus between his flat feet and his active duty service separate from a permanent worsening of that condition during service therefore constitutes material evidence.  Dr. S.C.'s opinion that the Veteran has had foot problems since his service is highlighted in this regard.

Given the aforementioned differences, some of the new evidence is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's service connection claim further has been raised by it under the low threshold of Shade.  The Board indeed determines below that service connection is warranted based on this and the other evidence, both previous and new, without more (such as another VA examination complete with nexus opinion).

Having found that each of the requirements concerning the submission of new and material evidence has been satisfied, the claim of entitlement to service connection for fallen arches is reopened.

III.  Service Connection

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1110.  To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, service connection may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is presumed for some diseases even when there is no record of such disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

With respect to bilateral flatfoot, it especially is important to distinguish whether the condition is congenital or acquired.  Depression of the arch but no evidence of abnormal callosities, areas of pressure, strain, or demonstrable tenderness is characteristic of a congenital condition which is noncompensable.  Depression of the longitudinal arch is not the essential feature for the acquired condition which is compensable.  Attention rather should be given to anatomical changes as compared to normal in the relationship of the foot and leg, particularly inward rotation of the superior portion of the os calcis, and medial deviation of the insertion of the Achilles tendon insertion, medial tilting of the upper border of the astragalus.  In severe cases there is gaping of bones on the inner border of the foot and rigid valgus position with loss of power of inversion and adduction.  Other symptoms include a plumb line dropped from the middle of the patella falling inside of the normal point, the forepart of the foot being abducted and the foot everted, pain and demonstrable tenderness in the plantar surface of the foot, spasms of the Achilles tendon or peroneal spasms due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  38 C.F.R. § 4.57.

The Board must account for evidence that it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  

Lay evidence indeed may be sufficient by itself to support a claim.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence was set forth above.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  The Board finds, based on this evidence, that service connection for fallen arches is warranted.  All necessary requirements for establishing entitlement to this benefit are met.  

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim to reopen in late 2004.  He essentially has reported, both contemporaneously thereto and thereafter, that he has flat feet.  He is a layperson because there is no indication that he possesses medical knowledge, expertise, or training.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Flat feet is a disability which laypersons are competent to identify.  Barr, 21 Vet. App. at 303; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  It indeed is within a layperson's personal experience.

The Board finds that the Veteran's reports of flat feet, in addition to being competent given the above, are credible.  It is acknowledged that he is self-interested in that so reporting could result in service connection being awarded for fallen arches which in turn could result in his receipt of additional financial compensation (as service connection is in effect for another disability).  However, this factor is outweighed by other factors.  It is facially plausible that the Veteran has fallen arches.  The aforementioned reports of flat feet by him are consistent with one another.  They also are consistent with the other evidence.  Numerous diagnoses of pes planus have been made since 2004.  Flat foot with respect to each foot also has been diagnosed.  

Acknowledgement is given to the December 2005 determination that the Veteran was not flat footed.  However, there is only one determination to that effect.  The aforementioned evidence of flat feet greatly outweighs it.  Acknowledgement also is given to the fact that Dr. D.B. did not diagnose pes planus in December 2005 but rather diagnosed other foot conditions.  This conceivably could be viewed as evidence that the Veteran did not have pes planus, but it is not so viewed here.  It is reiterated that some of Dr. D.B.'s treatment records are illegible.  Pes planus could have been referenced in that portion.  Even if pes planus was not referenced, that does not mean it was not present.  The Veteran may simply not have made complaints relevant to pes planus, and thus findings and a diagnosis in that regard were not made.  This same rationale holds true for the VA treatment records in which findings and diagnoses other than those concerning pes planus were made.

In sum, a current fallen arches disability is established.  No mention has been made as to whether this disability is congenital or acquired.  Yet it is apparent that the Veteran's fallen arches are acquired rather than congenital.  While he has had no abnormal callosities, areas of pressure, strain, limited motion, or misalignment, he has had pain and demonstrable tenderness in the plantar surface of his foot.  There has been pain with palpation to numerous areas of his foot.  Range of motion further has been painful.  Weakness finally has been present.

Compensation for the Veteran's flat feet accordingly is possible.  Consideration next is turned to whether or not he incurred his flat feet during his active duty service or aggravated his flat feet during his active duty service.  It is undisputed that he had flat feet then.  He indeed complained about and sought treatment for foot problems to include flat feet extensively in the first four months following his entry into active duty service.  

There accordingly was an in-service manifestation of flat feet.  Such manifestation renders the presumption of soundness potentially applicable.  Gilbert v. Shinseki, No. 11-2355 (U.S. Vet. App. Oct. 24, 2012).  Once it has been established, a "Veteran will be presumed to have been in sound condition when examined, accepted, and enrolled for service" except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  A preexisting injury or disease is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For there to be an increase, there must be "a lasting worsening" of the injury or disease rather than simply temporary or intermittent symptom flare-ups.  Routen v. Brown, 10 Vet. App. 183 (1997); Beverly v. Brown, 9 Vet. App. 402 (1996); Verdon v. Brown, 8 Vet. App. 529 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Clear and unmistakable evidence may rebut the presumption.  38 C.F.R. § 3.306(b).  All of the evidence, to include the medical evidence, medical principles, and lay evidence, shall be considered with respect to the above.  38 C.F.R. §§ 3.304(b); 3.306(b); Crowe v. Brown, 7 Vet. App. 238 (1995).  

Here, the Veteran's feet were found to be normal at the time of his pre-induction examination.  His feet accordingly are presumed to have been sound then.  There is no clear and unmistakable evidence demonstrating that the Veteran's fallen arches existed prior to his entry into active duty service.  There indeed is very little evidence, regardless of its description, demonstrating this.  It is not sufficient that he now concedes this to be the case.  See Paulson v. Brown, 7 Vet. App. 466 (1995) (holding that a layperson's account of what a physician may or may not have diagnosed is insufficient).  He indeed has not always done so.  Foot trouble, which would include pes planus, was denied by the Veteran at the time of his pre-induction examination.  See Curry v. Brown, 7 Vet. App. 59 (1994) (finding no error with the Board's conclusion that contemporaneous evidence had greater probative value than history as reported by the Veteran).  It also is not sufficient that his fallen arches were determined to have existed prior to his active duty service during this service.  No pre-service medical evidence exists to support such a determination.  

The above finding renders it unnecessary to proceed to consider whether or not there is clear and unmistakable evidence demonstrating that the Veteran's fallen arches were not aggravated by his active duty service.  In other words, this matter is one of in-service incurrence rather than of in-service aggravation.  No further consideration of aggravation, to include Dr. S.H.'s opinion, accordingly is necessary.  The aforementioned in-service manifestation of flat feet, as it cannot be said to have existed prior to the Veteran's active duty service, further was incurred during his active duty service.

All that remains is consideration of whether there is a nexus, through chronicity, continuity of symptomatology, or otherwise, between the Veteran's current fallen arches disability and his incurrence of fallen arches during active duty service.  It is clear that the Veteran believes a continuity of symptomatology nexus exists.  The Board finds that he is competent to report the same foot symptoms indicative of pes planus persistently since his active duty service that he had during this service because these symptoms would have been within his personal experience.  He also is credible to so report because no reason is found for doubt.  

Once again, the Veteran's self-interest in potential financial gain is recognized.  Yet it is facially plausible that he experienced persistent pes planus foot symptoms since his active duty service.  His demeanor at the April 2012 Travel Board hearing, in which he stressed the duration of his foot symptoms, appeared to the undersigned to convey his truthfulness.  Nothing in the transcript of the February 2011 DRO hearing conveys otherwise.  At no point has the Veteran ever made an inconsistent statement in the aforementioned regard.  Further, his statements are consistent with the other evidence.  Foot problems other than pes planus are documented as early as December 2005, whereas pes planus is documented as early as June 2006.  This equates to just over 35 years and 36 years respectively after the Veteran's separation from active duty service.  Continuity of symptomatology is required but continuity of treatment is not required, however.  Savage, 10 Vet. App. at 488.  There is no verification that the Veteran sought treatment for his foot symptoms between his separation and December 2005, as he contends.  There is verification that he had foot symptoms, notwithstanding whether or not he sought treatment for them, during this period.  The Veteran's wife has indicated that he has had trouble with his feet since his active duty service.  Several coworkers have indicated that he has had trouble with his feet for up to 35 years, or approximately the time of his separation from active duty service.  These individuals are laypersons because there is no indication that any of them possesses medical knowledge, expertise, or training.  They are competent because they are capable of observing the Veteran's foot trouble.  Finally, they are credible because there is no reason to doubt them.

The opinion of Dr. S.C. additionally is of import.  Dr. S.C. essentially concluded that the Veteran has had continuous fallen arches symptomatology since his active duty service.  Factors that may be considered in assessing a medical opinion include a physician's access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

None of these factors are problematic as it concerns Dr. S.C.  Dr. S.C., as a physician, has adequate qualifications and expertise.  The Veteran was examined with adequate scope to determine the nature of his condition.  It does not appear that his claims file was reviewed.  However, this is of no consequence.  Dr. S.C.'s conclusion was based partially on written history, or documentation presumably from the claims file and provided by the Veteran.  It also was based partially on his spoken history.  There was no inaccurate factual premise because this history has been found to be competent and credible.  The written and spoken history was the rationale for the conclusion made.  It was not expressed with any uncertainty.  Though not very thorough or detailed, given that it was one sentence long, it conveyed what was necessary.

Acknowledgement is given to the VA examiner's opinion that there is no nexus between the Veteran's current pes planus disability and his incurrence of fallen arches during active duty service.  This includes a nexus of continuity of symptomatology.  Unlike with Dr. S.C.'s opinion, however, one of the above factors is very problematic with respect to the VA examiner's opinion.  No rationale whatsoever was provided for it.  A medical opinion is not entitled to any probative value if it is not supported by a rationale.  Nieves-Rodriguez, 22 Vet. App. at 295.

In sum, a continuity of symptomatology nexus between the Veteran's current fallen arches disability and his incurrence of such during active duty service accordingly is established without invocation of the benefit of the doubt.  Nexus is the last of the necessary requirements for awarding service connection.  This benefit thus is granted.  Therefore, it is unnecessary for the Board to proceed to consider whether it can be awarded or granted on a presumptive basis for arthritis.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for fallen arches is reopened.

Service connection for fallen arches is granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


